Title: To George Washington from Gustavus Scott, 14 October 1796
From: Scott, Gustavus
To: Washington, George


                        
                            sir. 
                             City 14th Octr 1796
                        
                        Mr Blagden waits on you for the purpose of examining your Stone Quarry. He is
                            generaly here consider’d as the best Judge of free Stone in the City and all the Contractors
                            for the public Works have submitted to his Opinions on the quality of the Stone deliverd. He
                            is himself now a Contractor & has lately past Sentence against his own Stone.
                        I am confident any Opinion he gives, you may safely rely on & that his
                            Judgmt on the subject is equal to any Mans in the U.S. Mr Blagden has no Idea of any
                            pecuniary Reward, and possibly wou’d rather be hurt by an Offer of that sort: if necessary
                            he may be Spared a few days with out Inconvenience. Mr Morris is laboring hard to rid us of
                            a part of our Bank debt, in which my Aid has & shall be readily given. Things are at present in a
                            good Train & We have Reason to expect success; but what may be the event when12 Directors
                            & a President are to determine I dare not say. I am with sentiments of perfect
                            Respect & Esteem sir Yr mo. obt servt
                        
                            Gusts Scott
                            
                        
                    